PER CURIAM.
Defendant was adjudged guilty after a jury verdict of trespass. On this appeal, he claims error upon the admission of his confession without a specific finding by the court that the confession was voluntarily given. See McDole v. State, 283 So.2d 553 (Fla.1973). Error is not presented for the reasons set out in Wilson v. State, 304 So.2d 119 (Fla.1974). See also Von Horn v. State, 334 So.2d 43 (Fla. 3d DCA 1976).
A second point as to the scope of cross-examination does not present error.
Affirmed.